Citation Nr: 0811860	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2005, a statement of the 
case was issued in June 2005, and a substantive appeal was 
received in June 2005.  The veteran testified at a hearing 
before the Board in March 2008.  

During the course of this appeal, the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder was granted.  


FINDING OF FACT

Hepatitis C was not manifested during active service, nor is 
current hepatitis C otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2003.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the Board notes that the evidence of record 
contains the veteran's service medical records and post-
service VA medical records.  The Board declines to obtain a 
medical nexus opinion because no continuity of pertinent 
symptomatology following service is shown nor is there any 
medical suggestion that the veteran's current hepatitis C is 
otherwise related to his service.  In view of the fact that 
the service medical records reflect that the veteran was 
found to be clinically normal with no pertinent defects or 
symptom complaints at the time of his separation from service 
and there is no medical evidence reflecting any hepatitis C 
for many years following service, the Board concludes that 
the record as it stands includes sufficient competent 
evidence to decide the claim and that no VA examination with 
etiology opinion is necessary.  38 C.F.R. § 3.159(c)(4).  
Indeed, any opinion relating current hepatitis C to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked where 'no reasonable possibility exists 
that such assistance would aid in substantiating the claim.'  
38 U.S.C.A. § 5103A(a)(2).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  For 
all the foregoing reasons, the Board will proceed to the 
merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  A service Report of Medical History dated in June 
1969 reflects that the veteran checked the 'no' box for liver 
disease (Yellow Jaundice) (Infectious Hepatitis).  A service 
Report of Medical Examination for separation purposes dated 
in November 1969 reflects that the veteran was found to be 
clinically normal with no pertinent defects or symptom 
complaints at that time.  A service Report of Medical History 
for separation purposes dated in November 1969 reflects that 
the veteran checked the 'no' box for jaundice.  A service 
Report of Medical History for National Guard enlistment 
purposes dated in July 1972 reflects that the veteran checked 
the 'no' box for jaundice or hepatitis.  

VA outpatient treatment records dated in December 2001 
reflect that the veteran was assessed with hepatitis C.  In 
February 2005, the veteran submitted his responses to a Risk 
Factors For Hepatitis Questionnaire.  The veteran reported 
risk factors to include a possible blood transfusion in 1975 
following a gunshot wound, as well as possible exposure to 
contaminated blood or fluids during the previous 7 years as 
part of his employment at the Dallas VA Hospital.  

The veteran testified at a hearing before the Board in March 
2008.  The veteran testified that he was exposed to a lot of 
blood as an infantry man in combat.  He testified that VA 
medical personnel at the VA Medical Center in Dallas, Texas 
told him that his current hepatitis C could be related to 
service.  The Board notes that the veteran became very vague 
and did not offer any specifics upon further questioning.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his hepatitis C 
is etiologically related to service or any incident therein.  
The Board notes that the veteran reported a possible blood 
transfusion in 1975 and possible exposure to contaminated 
blood or fluids during the previous 7 years as part of his 
employment as risk factors for hepatitis.  However, these 
risk factors all occurred post-service and thus do not 
support the veteran's claim for service connection for 
hepatitis C.  Furthermore, on separation from service, the 
veteran was found to be clinically normal with no pertinent 
defects or symptom complaints.  The clinically normal finding 
on separation examination is significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no hepatitis C was present at that time.  
The Board views the examination report as competent evidence 
that there was no hepatitis C at that time.  Also of 
significance is the fact that at the time of his November 
1969 examination, the veteran checked the 'no' box for 
jaundice and did not report any complaints related to 
hepatitis C.  This suggests that the veteran himself did not 
believe that he had any ongoing hepatitis C at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing hepatitis C for over 32 years between the 
period of active duty and the evidence showing treatment for 
hepatitis C is itself evidence which tends to show that no 
hepatitis C was incurred as a result of service.  
	
While acknowledging the veteran's belief that his hepatitis C 
is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for hepatitis C is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is not warranted.

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


